DETAILED ACTION
Applicant’s reply, filed 31 March 2022 in response to the non-final Office action mailed 4 October 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-4, 7-10 and 12 are pending, wherein: claim 1 has been amended, claims 3-4, 7-10 and 12 are as previously presented, and claims 2, 5-6 and 11 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite as lines 9-10 recite “at least one saturated aliphatic or hydroxyl-containing aromatic mono-carboxylic acid” and the as-amended lines 21-22 recite “wherein the mono-carboxylic acid is a carboxylic acid derived from benzoic acid and having one or two hydroxyl groups”. Given that the initial recitation recites “saturated aliphatic” or “hydroxyl-containing aromatic” and the second recitation recites only benzoic acid containing hydroxyl groups, it is not clear what is being claimed with respect to the mono-carboxylic acid. It is not clear if the claim is i) reciting that when the hydroxyl-containing aromatic is selected as the mono-carboxylic acid it is a benzoic acid having one or two hydroxyl groups or ii) is both including and excluding selection of saturated aliphatic mono-carboxylic acids. This includes claims 3-4, 7-10 and 12 as they depend from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393).
	Regarding claims 1 and 7-8, Wenderoth teaches antifreeze concentrates based on alkylene glycols (instant freezing point lowering liquid), present in at least 85 wt% (col 3 ln 45-46; col 4 ln 30-33), which contain (a) from 0.05 to 10 wt% of a mixture of at least two different dicarboxylic acids, each of 3 to 16 carbon atoms, in the form of their alkali metal or ammonia salts (instant at least two saturated, aliphatic dicarboxylic acids), (b) from 0.01 to 5 wt% of one or more alkali metal, ammonium or substituted ammonium molybdates (a heteropoly complex anion ), and (c) from 0.01 to 3 wt% of a mixture of at least two different corrosion inhibitors selected from hydrocarbon-triazoles and hydrocarbon-thiazoles (instant at least one azole) (col 1 ln 45-63), and may further include (d) from 0.05 to 5 wt% of one or more aliphatic or aromatic monocarboxylic acids (instant saturated aliphatic or hydroxyl-containing aromatic monocarboxylic acid)(col 2 ln 26-46), preferably o-, m- or p-hydroxybenzoic acid (col 2 ln 37-43). Wenderoth further teaches the inclusion of from 0.01 to 0.8 wt% each of optional corrosion inhibitors including alkali metal silicates (col 2 ln 51-63), specifically sodium metasilicate (col 2 ln 61), and teaches that when said silicates are present a conventional organosilicosulfonate silicate stabilizer is present (instant stabilized silicate) (col 2 ln 51-65). Wenderoth further teaches the inclusion of from 0.01 to 0.5 wt% of a hard water stabilizer including 2-phosphonobutane-1,2,4-tricaboxylic acid (instant phosphonocarboxylic acid)(col 3 ln 6-17). (see also col 4 ln 10-32). Wenderoth further teaches the alkylene glycols or derivatives thereof are selected from propylene glycol and ethylene glycol, but may further be selected from higher glycols and glycol ethers (col 3 ln 44-54).
	Wenderoth teaches alkylene glycol based compositions comprising components (a)-(c) as set forth above (readable over instant freeze point lowering liquid, instant mixture of dicarboxylic acids, instant heteropoly complex anion, and instant azoles as set forth) and further teaches the optional inclusion of (d) (readable over instant monocarboxylic acid) and further optional corrosion inhibitors including organosilicosulfonate silicate stabilizers (readable over instant stabilizing silicate) and hard water stabilizers (i.e. 2-phosphonobutane-1,2,4-tricarboxylic acid readable over instant phosphonocarboxylic acid). Wenderoth teaches the aforementioned components and readily envisions their inclusion and as such teaches and anticipates the same claimed combination of components, in the same claimed amounts, and meets ‘consisting essentially of’.
Wenderoth teaches the above noted alkali metal, ammonium or substituted ammonium molybdates (col 1 ln 54-57) and also invites the inclusion of additional corrosion inhibitors, but does not specifically teach the molybdates is a phosphomolybdates, or a phosphomolybdate of the formula (PMo12O40)3- (claim 7). However, Hirozawa teaches the incorporation of an effective amount, preferably 0.1 to 1.0 wt%, of heteropolymolybdate compounds into polyhydroxy alcohol-based antifreeze concentrates for engines, specifically as corrosion inhibitors for aluminum parts (abstract; col 1). Hirozawa further teaches the heteropolymolybdate compounds have the structural formula [Xn+Mo12O40](8-n)-1 wherein Xn+ is P+5 (col 1 ln 25-34), preferably 12-molybdophosphate  (col 1 ln 55-56). Hirozawa teaches the concentrates having similar components to those of Wenderoth, including ethylene glycol and/or propylene glycol as polyhydric alcohols and conventional components including silicates, silicate stabilizers, various corrosion inhibitors including triazoles or thiazoles, alkali metal molybdate salts, water-soluble benzoates, and special additives including pH adjustors, etc. (col 2-4). Hirozawa and Wenderoth are analogous art and are combinable because they are concerned with the same field of endeavor, namely similar polyhydric alcohol-based antifreeze concentrates suitable for the same use, including in engines. At the time of filing, a person having ordinary skill in the art would have found it obvious to include the heteropolymolybdate compounds of Hirozawa in the concentrates of Wenderoth, either in place of or in addition to the molybdates of Wenderoth, and would have been motivated to do so as Wenderoth teaches the inclusion of molybdate compounds and invites the inclusion of additional known corrosion inhibitors and further as Hirozawa teaches the inclusion of heteropolymolybdates, optionally in combination with alkali metal molybdates, into polyhydroxy alcohol based antifreeze coolants allows for effective inhibition against solder corrosion and aluminum corrosion (col 1 ln 44-47; abstract).
	Regarding claims 3 and 4, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the two different saturated dicarboxylic acids preferably have 4 to 12 carbons each (col 2 ln 7-16), is preferably a mixture of succinic acid and sebacic acid (col 2 ln 17-18), and teaches that all stated carboxylic acids are present as alkali metal or ammonium salts (col 2 ln 47-50).
	Regarding claims 9 and 10, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the pH of the concentrate is usually from 6 to 11 and is established by adding an alkali metal hydroxide, ammonia or amine, etc. (col 3 ln 18-30).
	Regarding claim 12, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the antifreeze concentrates are suitable for use in cooling circulations of internal combustion engines, stationary engines, hot water circulations of central heating systems, radiators heated by electrical resistors and solar heating circulations (col 1 to col 2 ln 7).

 
Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-5, 7-10 and 12 as unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393) is maintained. Applicant’s arguments (Remarks, pages 4-6) have been fully considered but were not found persuasive. 
	Applicant repeats the inaccurate argument that neither Wenderoth nor Hirozawa teaches stabilized silicate. As previously stated: Wenderoth specifically teaches the inclusion of 0.01 to 0.8 wt% of alkali silicates as corrosion inhibitors (col 2 ln 51-58) and specifically teaches sodium metasilicate (col 2 ln 61) and further teaches that when alkali metal silicates are present a stabilizer is also present for the purpose of stabilizing said alkali metal silicate (col 2 ln 63-65) and explicitly teaches corrosion inhibition with respect to the various metals known to be found in internal combustion engines including aluminum, solders, etc. (col 1; col 4; Table 2). As such, Wenderoth does teach the claimed stabilized silicate within the context of aluminum corrosion inhibition.
Applicant is further reminded that the rejection under 35 U.S.C. 103(a) is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
	Applicant admits that Wenderoth explicitly invites the inclusion of silicates, but argues that such is “only mentioned as a possible option”.  Applicant agrees that Wenderoth teaches silicates. Applicant’s argument that one would not select the very corrosion inhibitor Wenderoth teaches, i.e. silicates, for the purpose of inhibiting corrosion of metals, i.e. aluminum, is untenable. 
	Applicant argues that Wenderoth and Hirozawa fail to teach non-recited properties of high resistance to flux, etc. is not found persuasive. Wenderoth specifically teaches corrosion resistance with respect to solder and other metals found in internal combustion engines (see above). Applicant has failed to demonstrate that the compositions of Wenderoth in view of Hirozawa would not necessarily have the claimed properties and/or would not have the non-claimed properties, nor has Applicant demonstrated unexpected results or criticality of any range or component of the instant claims. 
Applicant refers to comparative tests ‘submitted on September 17, 2021’ as a demonstration that silicate-containing coolant concentrates of claim 1 exhibit lowered decrease in silicate content. Applicant appears to be demonstrating that the compositions of Wenderoth which include stabilized silicates in the claimed amounts would have the asserted properties (see Remarks, page 6, of the 09/17/2021 submission). 
Applicant argues that one of ordinary skill would have no rational basis to modify Wenderoth “which essentially deals with silicate-free coolant concentrates”. This argument is neither persuasive nor accurate, nor is it reflective of the express teachings of the cited art. As Applicant admits, Wenderoth explicitly teaches silicates. Applicant’s assertion that Wenderoth is “essentially silicate-free” is false. Wenderoth teaches stabilized silicates as corrosion inhibitors and as such one of ordinary skill need only follow the teachings set forth therein.
Applicant’s “Exhibit A” of Dr. Markus is noted but is not persuasive and provides no demonstration with respect to the instantly claimed invention and is, in fact, not directed to the instantly claimed invention. Said declaration is referring only to stabilization of a formulation having 0.05 to 10.0 wt% of a single inhibitor i.e. a dicarboxylic acid, wherein changes to stability and corrosion protection effect are vaguely referred to but are not demonstrated and are merely ‘asserted’ as being different. 
Applicant argues one would not “arbitrarily mix” the components of Wenderoth and Hirozawa and arrive at the instant invention. This is not persuasive and no combination of the components of Wenderoth can be considered ‘arbitrary’ as the claimed components, and their respective amounts, are expressly taught by Wenderoth for substantially the same purposes and further as Hirozawa provides sufficient rational for the inclusion of molybdates (see rejection above). Applicant’s repeated arguments to a property desired by Applicant are not persuasive as neither Wenderoth nor Hirozawa are required to be concerned with that which was of concern to the instant inventors (see above).
Applicant asserts that claim 1 now corresponds to claim 1 of EP Application 16816571, which the EPO “has considered allowable”. The assertion is noted but the determinations of a foreign patenting office have no bearing on US patent examinations and procedures. As noted in the above rejection Wenderoth clearly teaches o-, m- and p-hydroxybenzoic acids as the aromatic monocarboxylic acid (d) explicitly recited as present. 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767